Citation Nr: 0029253	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
the cause of the veteran's death as a result of VA treatment.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for carcinoma of the rectum, with a 
staph infection, as a result of VA treatment, for accrued 
benefits purposes.

4.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 until June 
1965.  He died on November [redacted], 1997, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.


REMAND

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility" exists that assistance will aid in 
the establishment of entitlement may the VA decide a claim 
for benefits without providing such assistance.  See H.R. 
4205, The Floyd D. Spence National Defense Authorization Act 
for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  

The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
prior provisions of 38 U.S.C.A. § 5107 (West 1991) and is 
therefore applicable under Karnas.   

In this case, the Board observes that the veteran's death 
certificate indicates that, at the time of death, he was 
hospitalized at Cabell Huntington Hospital in Huntington, 
West Virginia.  However, records from this facility are not 
currently included in the claims file.  Such records should 
be obtained prior to further adjudication of the claims on 
appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1993).  Also, the veteran's claims file has not been 
reviewed by an appropriate VA doctor to determine whether the 
development of the veteran's metastatic colorectal cancer was 
causally related to VA treatment and whether the overall 
cause of the veteran's death was in any way related to 
service, a service-connected disability, or VA treatment.  
Such opinions are relevant to the claims of entitlement to 
service connection for the cause of the veteran's death; 
entitlement to DIC under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) for the cause of his death as a result of VA 
treatment; and entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for carcinoma of the rectum, 
with a staph infection, as a result of VA treatment, for 
accrued benefits purposes.  In this regard, the Board would 
point out that the veteran's death certificate lists 
metastatic colorectal cancer as the immediate cause of his 
death; and type II diabetes and obesity are noted as 
significant conditions contributing to death but not 
resulting in the underlying cause of death.  Also, at the 
time of the veteran's death, service connection was in effect 
for bilateral hearing loss and tinnitus.

As the determinations of the claims noted above could 
significantly affect the outcome of the claim of entitlement 
to Dependents' Educational Assistance under Chapter 35 of 
Title 38 of the United States Code, that claim is 
inextricably intertwined with the other claims.  As such, 
action on that claim must be deferred until the development 
of the other claims is completed.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).   

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  After securing the necessary release 
form from the appellant, the RO should 
request all records of medical treatment 
of the veteran from Cabell Huntington 
Hospital.  Any records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation from the 
contacted entity to that effect should be 
included in the veteran's claims file.

2.  Then, the RO should provide the 
veteran's claims file to an appropriate 
VA doctor.  This doctor should review the 
claims file in its entirety and provide 
opinions as to whether the diseases noted 
to have played a causal role in producing 
the death of the veteran, namely 
metastatic colorectal cancer and type II 
diabetes mellitus, are in any way 
etiologically related to: 
(1) treatment at a VA facility, (2) his 
military service, or (3) a service-
connected disability.  The examiner 
should cite to specific medical records, 
where appropriate, and provide a complete 
rationale for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After completion of the above 
development, the RO should again 
adjudicate the appellant's claims of 
entitlement to service connection for the 
cause of the veteran's death; entitlement 
to DIC under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for the cause of his 
death as a result of VA treatment; 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for carcinoma of the rectum, with a 
staph infection, as a result of VA 
treatment, for accrued benefits purposes; 
and entitlement to Dependents' 
Educational Assistance under Chapter 35 
of Title 38 of the United States Code. If 
the determination of any of these claims 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the appellant until she is so notified by the RO.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


